JENKINS, Circuit Judge (dissenting).
The statute of the United States passed in 1871 (Rev. St. § 13 [U. S. Comp. St. 1901, p. 6]), provides :
“Tlie repeal of any statute shall not have the effect to release or extinguish any penalty, forfeiture, or liability incurred under such statute, unless the repealing act shall so expressly provide, and such statute shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture or liability.”
This, without doubt, prescribes a rule of construction to be applied to every subsequent act, in the absence of an expression of a different intent in such subsequent act. United States v. Reisinger, 128 U. S. 398, 9 Sup. Ct. 99, 32 L. Ed. 480. But as one Legislature cannot bind a subsequent Legislature to a particular mode of repeal, where the subsequent act contains a provision with reference to a prior act superseded by the new act, we must apply the recognized canons of' construction to the language employed to ascertain the intent of the Congress.
By the act of March 3, 1903, c. 1012, 32 Stat. 1214 [U. S. Comp. St. Supp. 1903, p. 172], the act of March 3, 1875, c. 141, 18 Stat. 477 [U. S. Comp. St. 1901, p. 1286], was undoubtedly repealed or superseded, and was no longer operative (U. S. v. Tynen, 78 U. S. 92, 20 L. Ed. 153; 32 Stat. 1221, § 36 [U. S. Comp. St. Supp. 1903, p. 185]), unless it remained in force for the purposes of prosecution for penalties incurred for violation of it by virtue of section 13 of the Revised Statutes. The new act, by section 28 (32 Stat. 1220 [U. S. Comp. St. Supp. 1903, p. 183]), provided:
“That nothing contained in this act shall affect any prosecution or other proceeding, criminal or civil, begun under any existing act, or any acts hereby amended, but such prosecution and other proceeding, criminal or civil, sháll proceed as if this act had not been passed.”
What did the Congress mean by this provision? If nothing had been said, the old statute might have remained operative for the purpose of punishment of infraction of it, but the present act says that *208it shall remain in force for the purposes of prosecutions, or other proceedings, begun under the act superseded. It limits the life of the superseded act to criminal or civil proceedings begun under that act; and so limited, under recognized canons of construction, it is clear that the Congress did not intend to save prosecutions which had not then been begun. “Expressio unius est exclusio alterius.” If it were designed to save prosecutions not begun for offenses committed under the superseded act, as well as proceedings then begun, there was no necessity of speaking to the subject at all, for the general statute (Rev. St. § 13 [U. S. Comp. St. 1901, p. 6]) would have saved all prosecutions.
We are compelled to assume that the Congress understood this. We are compelled to assume that they spoke to a purpose. The natural import of the language used, as with deference I think, can bear no other construction than that the Congress intended to say what it expressly said should be saved, and nothing else. It is not permitted to the court to say that the Congress spoke unadvisedly or unwisely, nor should violence be done to recognized rules of construction to avoid supposed mischievous results, or supposed careless legislation. “Ita lex scripta est.” The law has so spoken. The courts should follow and obey. If injury results the responsibility is upon the Legislature, not upon the court.
The case of United States v. Reisinger, supra, is relied upon by the government to sustain this prosecution, but is readily distinguishable from the case in hand. There the proviso to the act is to the effect that the rights of parties “shall not be abridged or affected as to contracts in pending cases,” but there was no proviso with reference to criminal prosecution for offenses committed under the repealed act. The Supreme Court ruled that the question whether the prosecution of offenses was saved was determined by general statute (Rev. St. § 13 [U. S. Comp. St. 1901, p. 6]), and because the Legislature had not spoken in the new act to the question of offenses committed under the old act evidenced clearly an intention that with respect to that subject the general statute should control. The act saved contracts in pending causes, because there was no general statute of construction which would save them, and rights would have been lost by the repeal except for the proviso. The court recognized the general rule that the repeal of a penal statute acts as a remission of all penalties for violations of it committed before its repeal, and a release from prosecution therefor after the repeal. The case of State v. Showers, 34 Kan. 269, 8 Pac. 474, is a case on all fours with the one in hand and contains an able, and, as I think, conclusive, argument in support of the position here assumed.
I fail, to be impressed with the subtlety of grammar by which, as I think, the plain meaning of the language employed is distorted, and “prosecution begun” is held to mean a prosecution to be begun. Such interpretation does violence to that canon of construction which requires words of common use to be taken in their natural, plain, obvious, and ordinary significations, and imputes to the Congress a needless use of language, since, if it were designed to save prosecutions thereafter to be begun, it was unnecessary to speak to the subject at all, because, in the case of United States v. Reis*209inger, supra (decided 15 years before the present act, and with which we are bound to assume Congress was familiar), it was ruled that failure to speak to the question clearly indicated the intent that the general statute of construction (Rev. St. § 13 [U. S. Comp. St. 1901, p. 6]) should govern, and should be read into the act. That would result to save all prosecution under the former act, begun or to be begun. When, therefore, the Congress by the present act spoke to the subject, and saved prosecutions begun under the former act, the intent is clearly manifested to absolve for all offenses committed under the prior act, prosecutions for which had not then been begun.
The act for which the plaintiffs in error were convicted was done under the former act. No prosecution was commenced until after the enactment of the present statute. I think, therefore, that the prosecution cannot be maintained; and upon that ground I am constrained to dissent from the judgment of the court, without an expression of opinion upon the other questions considered.
The judgment will be affirmed.